Citation Nr: 0627800	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Kramer, Law Clerk






INTRODUCTION

The veteran had active military service from October 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the RO granted service connection and assigned a 20 
percent rating for diabetes mellitus, type II (as associated 
with herbicide exposure), effective January 30, 2003.  In 
October 2003, the veteran filed a notice of disagreement 
(NOD) with the initial rating assigned.  In March 2004, the 
RO issued a statement of the case (SOC), and in April 2004, 
the veteran perfected his appeal with the filing of a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 30, 2003 effective date of the grant of 
service connection, the appellant's service-connected 
diabetes mellitus, type II, has required insulin, oral 
hypoglycemic agents and a restricted diet; there is no 
persuasive medical evidence of a required need for regulation 
of activities, such as avoidance of strenuous occupational or 
recreational activities.




CONCLUSION OF LAW

The criteria for an initial rating for diabetes mellitus in 
excess of 20 percent have not been met at any point since the 
January 30, 2003, effective date of the grant of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.14, 4.119, Diagnostic Code 7913 (2002-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim on appeal has been 
accomplished, as explained below.

The initial rating under appeal in this case arises from a 
claim for service connection for diabetes mellitus, type II.  
Following the grant of service connection, a January 2004 RO 
notice letter informed the appellant and his representative 
of the need to submit evidence showing that his disability 
had increased in severity to support higher rating.  
Thereafter, they were afforded the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the RO's January 2004 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant, and what evidence, if any, will be obtained by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In that document, the appellant 
was advised that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain additional 
evidence for consideration.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant' s possession that pertains to the claim(s).  

As explained above, the first three of the content of notice 
requirements under Pelegrini have been met in this case.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given these facts, as well as the RO's instructions to him, 
the Board finds that the appellant has, effectively, been put 
on notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
document meeting the VCAA's notice requirements were provided 
to the appellant after the rating action on appeal.  However, 
such makes sense, given the nature of the decision on appeal.  
Moreover, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006)).  

In this case, adequate notice was completed in January 2004, 
and the veteran was afforded full opportunity to by the SOC 
in March 2004, and the case was certified to the Board in 
November 2004).  Neither in response to the documents cited 
above, nor at any other point during the pendency of this 
appeal, has the appellant informed the RO of the existence of 
any evidence-in addition to that noted below-that needs to 
be obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in claims arising out 
of an initial claim for service connection, VA notice must 
include information regarding the criteria for all higher 
ratings (accomplished in the SOC, which is sufficient under 
Dingess/Hartman), as well as the effective date assigned 
(which was accomplished in the rating decision of September 
2003).  The Board points out that, in adjudicating this claim 
for higher initial rating, the Board has considered (as the 
RO considered) all time periods since the effective date of 
service connection, which would, by implication, involve a 
consideration of effective date for any higher rating 
granted.  (Parenthetically, the Board notes that the 
appellant has not even suggested that the assigned effective 
date of service connection is being challenged.)  Finally, 
the Board in this case is denying the claim for a higher 
initial rating, so no effective date is being assigned.  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records, and also obtained treatment records 
from the appellant's VA medical providers; he has identified 
no non-VA medical providers having records relevant to his 
claim.  Further, the appellant was afforded a VA medical 
examination in connection with the claim, and the report of 
that examination is of record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence-in addition to that identified above-that needs to 
be obtained.  


Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.



II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

Under 38 C.F.R. § 4.119. Diagnostic Code (DC) 7913, diabetes 
mellitus requiring insulin or an oral hypoglycemic agent and 
a restricted diet warrants a 20 percent rating.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  A 100 
percent rating requires more than 1 daily injection of 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least 3 hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight or strength, or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119 
(2004).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating greater than 20 percent for service-
connected diabetes mellitus, type II, have not been met at 
any time since the January 30, 2003 effective date of the 
grant of service connection for that disability.

In this case, the objective medical evidence shows that the 
veteran's diabetes mellitus requires insulin, use of an oral 
hypoglycemic agent and currently requires some restrictions 
in his diet.  However, the medical record does not reflect 
that the appellant's diabetes mellitus requires "regulation 
of activities," defined in DC 7913 as "avoidance of 
strenuous occupational and recreational activities."  On the 
contrary, the evidence of record reflects that the 
appellant's physicians want him to increase his physical 
activity.  The Board points out that the requirement that 
diabetes mellitus necessitate regulation of activities is a 
primary factor distinguishing ratings greater than the 20 
percent evaluation under DC 7913.  The Board also notes that 
there is no evidence that the appellant has had those factors 
that are criteria for a rating higher than 40 percent (at 
least annual hospitalizations for diabetic care, visits at 
least twice monthly to a diabetic care provider, 
complications that would not be compensable if separately 
evaluated, etc.).

Finally, the Board observes that,  while the record reflects 
the subsequent grant of service connection for a number of 
claims (not currently on appeal) for conditions secondary to 
the veteran's service-connected diabetes mellitus 
(specifically, erectile dysfunction, peripheral neuropathy 
affecting the right and left upper and lower extremities and 
coronary artery disease), each of these disabilities is 
separately rated.  As such, the manifestation of any 
secondary condition has no bearing on the rating for the 
veteran's diabetes mellitus; to hold otherwise would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 
(providing, in part, that evaluations of the same 
manifestations under different diagnoses [or, diagnostic 
codes], is to be avoided).

For all the foregoing reasons, the Board finds that the 
rating criteria for the next higher, 40 percent, rating for 
diabetes mellitus are not met at any point since the January 
30, 2003 effective date of service connection.  It logically 
follows that the criteria for any higher rating under DC 7913 
likewise are not met.

Accordingly, the Board finds that there is no basis for 
staged rating, pursuant to Fenderson, and that the claim for 
an initial rating in excess of 20 percent for diabetes 
mellitus must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER


An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


